Citation Nr: 1124779	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  07-07 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been presented to reopen the claim of service connection for a seizure disorder.

2.  Entitlement to service connection for erectile dysfunction. to include as secondary to a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION


The Veteran served on active duty from October 1968 to October 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2006 and July 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO), in Waco, Texas.  

Following the issuance of the supplemental statement of the case in August 2009, the Veteran submitted additional evidence in support of his claims and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).

In a rating decision in September 2009, the RO denied the claims of service connection for diabetes mellitus, type II, peripheral neuropathy, to include as secondary to diabetes mellitus, type II, and anxiety.  The Veteran filed a notice of disagreement as to all three claims in November 2009.  After the RO issued a statement of the case in May 2010, the Veteran did not perfect the appeal by filing a substantive appeal.  As the RO has not taken any action to indicate to the Veteran that these claims remain on appeal, the requirement that there be a substantive appeal is not waived.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).

In January 2011, the Veteran appeared at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is in the record.

The Board notes that in a February 2007 personal statement, the Veteran used the language of clear and unmistakable error, which the Board interprets as a claim that the RO made a clear and unmistakable error in earlier rating decisions denying service connection for a seizure disorder.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a seizure disorder and erectile dysfunction, to include as secondary to a seizure disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 1985 rating decision, the RO determined that new and material evidence had not been submitted to reopen the claim for service connection for a seizure disorder.  After the Veteran was notified of the adverse decision and of his right to appeal, he did not appeal and the decision became final by operation of law based on the evidence then of record.

2.  The evidence presented since the June 1985 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a seizure disorder.


CONCLUSIONS OF LAW

1.  The June 1985 rating decision denying an application to reopen a claim for service connection for a seizure disorder became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104 (2010).

2.  New and material evidence has been presented to reopen the claim for service connection for a seizure disorder.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the application to reopen the claim for service connection for a seizure disorder is resolved in the Veteran's favor, the only matter disposed of in this decision, further discussion here of compliance with the VCAA with regard to the claim to reopen is not necessary.  

New and Material Evidence
Application to Reopen the Claim of Service Connection

By way of procedural background, the Veteran first sought service connection for a seizure disorder in November 1976.  The RO denied the claim in January 1977 and denied applications to reopen the claim for service connection for a seizure disorder in December 1976 and June 1981.  In each instance, the Veteran was notified of the adverse decision and of his right to appeal, but since he did not appeal, the decision became final by operation of law based on the evidence then of record.

In a June 1985 rating decision, the RO denied an application to reopen a claim for service connection for a seizure disorder because there was no evidence that a seizure disorder began in service, was caused by an event in service, or manifested itself to a compensable degree within one year after separation.

After the RO notified the Veteran in June 1985 of the adverse determination and of his procedural and appellate rights, he did not appeal the denial of the claim, and the rating decision became final based on the evidence of record at the time.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

Evidence Previously Considered

The Veteran's service treatment records, including the entrance examination in September 1968 and the separation examination in October 1970, do not show any complaints, treatment, or a diagnosis of seizures, a seizure disorder, epilepsy, head trauma, or other head problems such as headaches.

After service, VA treatment records begin in May 1976, when the Veteran reported blackouts in November 1975 and April 1976.  Thereafter, until 1981, VA physicians monitored the Veteran and attempted to control his seizures with medication.  He still continued to have seizures and was hospitalized several times due to seizures, which the records indicated may have occurred due to medication changes, or certain activities that caused postural changes.  The seizures were described as frontal lobe seizures.

His physicians diagnosed an arteriovenous malformation in his right frontal lobe and the Veteran underwent surgery in April 1981 for excision and removal of the mass.  None of the post-service records obtained by VA before the June 1985 ratings decision discussed when the arteriovenous malformation began or whether the Veteran's seizure disorder had its onset in service.  

In March 1985, the Veteran stated he was stationed in Okinawa in 1969 and while off duty, he was playing football and stepped into a hole.  He fell and the Veteran stated paramedics were called because he had a seizure.  

In June 1985, the RO denied the claim to reopen the claim for service connection for a seizure disorder.  The RO acknowledged that the Veteran had a current seizure disorder but no such disorder or evidence of seizures appeared in the service treatment records and the evidence of seizures was too remote from service to warrant service connection on any basis.  

Current Application to Reopen the Claim for Service Connection for a Seizure Disorder

Although a prior unappealed rating decision of the RO is final, it may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.

As the Veteran's application to reopen the claim of service connection was received after August 2001, the current regulatory definition of new and material evidence applies.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Regardless of how the RO ruled on the question of reopening, the Board must decide the matter on appeal, because reopening is a threshold jurisdictional question for the Board.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

Evidence is presumed credible for the purposes of reopening a claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).


Additional Evidence and Analysis

In the June 1985 rating decision, the RO denied service connection for a seizure disorder because there was no evidence that a seizure disorder began in service or was caused by an event in service and the seizure disorder did not manifest itself to a compensable degree within one year after the Veteran separated from service.

In order that the additional evidence may be considered new and material, the evidence must relate to the basis for the prior denial of the claim, that is, either evidence of the onset of seizure disorder in service or evidence of an event in service, resulting in the Veteran's current seizure disorder.  In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).

The additional evidence consists of updated VA records, additional VA records from period of May 1976 to the surgery in April 1981 and postoperative care until 1987.  Generally, these records indicate the Veteran experienced some left-sided weakness immediately after the April 1981 surgery, but eventually returned to full strength.  The Veteran continues to take medication to prevent seizures and post-operatively, the records show only one seizure in December 1982.  Since that time, there has not been any evidence of seizures.  There is no mention of whether the Veteran's seizure disorder had its onset or is otherwise related to service.

In the Veteran's statements in February 2007 and March 2007, besides describing his current seizures and the brain surgery in 1981, and the Veteran's testimony in January 2001, he reports that he suffered multiple seizures while stationed in Okinawa in 1969 and 1970, and on each occasion, a corpsman would see the Veteran, give him a few pills, and he was allowed to return to duty.  The Veteran listed dates in February and April 1969 as occasions when he suffered a seizure.  In his testimony, the Veteran stated the first seizure started when he collapsed while playing football.  After he collapsed and started shaking, a corpsman was called and he told the Veteran to go lay down in his bunk and rest.

Competency is a legal concept in determining whether evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility, that is, the probative value of the evidence once the evidence is admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (distinguishing competency and credibility of evidence).  The Veteran is competent to testify that he fell and injured his head, he suffered multiple seizures, and what the medical corpsmen did or did not do for him regarding treatment.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay evidence is competent if it is limited to matters that the witness actually observed and is within the realm of the witness's personal knowledge; lay testimony is competent only when it regards symptoms of an injury and lay testimony is not competent to prove the veteran had or was diagnosed with a particular injury.)

This evidence of multiple in-service seizures has not been previously considered by the RO and is therefore new.  As the evidence pertains to an injury in service, involving seizures, the evidence relates to an unestablished fact necessary to substantiate the claim, evidence of an event in service, resulting in disability, the absence of which was the reason the claim was previously denied.

As the evidence is new and material evidence, the claim for service connection for a seizure disorder is reopened.  38 C.F.R. § 3.156.  As further development of this claim is required, it is remanded to the RO as detailed below.  


ORDER

New and material evidence has been presented and the claim for service connection for a seizure disorder is reopened and, to this extent only, the appeal is granted.  


REMAND

As the claim for service connection for a seizure disorder is now reopened, further development is warranted.  

The Veteran has submitted evidence that he suffered seizures while stationed in Okinawa.  The service treatment records do not disclose any in-service seizures, nor does his DD Form 214 reflect service in Okinawa.  Since the Veteran testified that paramedics or corpsmen were called to treat him for seizures while in Okinawa, pertinent records may be associated with the Okinawa base hospital or in logs kept by medical personnel that disclose if, when, and why any paramedics or corpsmen were dispatched to treat the Veteran.  In addition, the Board believes the Veteran's service personnel records may be helpful to the Veteran as the personnel records may demonstrate the Veteran was placed on profile due to seizures or his injury while playing football.

The Veteran has also indicated the seizure disorder has left him totally disabled and the evidence also suggested he is currently receiving benefits from the Social Security Administration (SSA).  VA is obligated to obtain records of the Social Security Administrations if there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317 (2010)

VA should afford the Veteran a VA examination after the record development is completed to determine whether the Veteran's current seizure disorder is related to service.

Finally, as to the claim for service connection for erectile dysfunction, the Veteran argues that each and every medication he takes, including the medication to prevent seizures, has caused or contributed to his current erectile dysfunction.  As the erectile dysfunction is documented in outpatient records, the Board has determined the Veteran should be afforded a VA examination on this issue as well.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the SSA a copy of its decision(s) awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

2.  Obtain VA records from April 1987 to June 2005.  All records/responses received should be associated with the claims file.  

3.  Obtain the Veteran's service personnel records.  If the records indicate service in Okinawa, request from the proper federal custodian the in-patient records or activity and dispatch records from the U. S. Naval or Marine base hospital where the Veteran served for treatment of seizures.  If the records do not exist or that further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).   

4.  Afford the Veteran a VA neurological examination to determine whether it is at least as likely as not that the current seizure disorder is related to an injury, disease, or event in service.

The VA examiner is asked to comment on the clinical significance of the following:

a).  The statements of the Veteran that he sustained seizures during service.  Although seizures were not documented during service, the Veteran is competent to describe seizures occurring during service;

b).  A normal clinical evaluation was noted on the separation physical examination in October 1970; and,

c).  A seizure disorder was first documented more than 5 years after service in 1976.

d).  The relationship of the arteriovenous malformation in the Veteran's right frontal lobe that was surgically removed in April 1981 to the Veteran's seizure disorder and whether the malformation had its onset in service including as due to a fall as described by the Veteran.

e).  Is it at least as likely as not that the antiseizure medication used by the Veteran causes, contributes, or aggravates his erectile dysfunction?

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the causation is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

If, however, after a review of the record, an opinion on causation is not possible without resort to speculation, the examiner is asked to clarify whether actual causation cannot be determined because there are multiple potential causes, when the in-service events are not more likely than any other to cause any current seizure disorder and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

In this context, the term "aggravation" means a permanent increase in the seizure disorder or erectile dysfunction disorder, that is, an irreversible worsening beyond the natural clinical course and character of the condition as contrasted to a temporary worsening of symptoms, due to service-connected disabilities.

The claims folder must be made available to the examiner for review.  

5.  Thereafter, the issues should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


